USCA11 Case: 20-10856       Date Filed: 03/03/2021   Page: 1 of 31



                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-10856
                           ________________________

                       D.C. Docket No. 9:18-cv-80843-BER



MIDLEVELU, INC.,

                                                                  Plaintiff-Appellee,
                                      versus

ACI INFORMATION GROUP,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                          _______________________

                                 (March 3, 2021)

Before WILLIAM PRYOR, Chief Judge, JORDAN and MARCUS, Circuit Judges.

WILLIAM PRYOR, Chief Judge:

      This appeal involves a blog operator that sued a content aggregator for

copyright infringement after the aggregator copied and published the blog’s

content. A jury sided with the blog operator. The main issue for us is whether the
         USCA11 Case: 20-10856        Date Filed: 03/03/2021   Page: 2 of 31



district court should have allowed the jury to decide whether the aggregator had an

implied license to copy and publish the blog’s content. Although the district court

employed a too narrow understanding of an implied license, we conclude that a

jury could not have reasonably inferred that the blog impliedly granted the

aggregator a license to copy and publish its content. The aggregator also argues

that the district court erred when it instructed the jury about statutory damages,

permitted the jury to consider ineligible works in awarding damages, failed to

consult with the Register of Copyrights about the blog operator’s alleged fraud on

her office, and denied the aggregator’s motion for judgment as a matter of law

based on its defense of fair use. Because no reversible error occurred, we affirm.

                                I. BACKGROUND

      MidlevelU, Inc., formerly a limited liability company and currently doing

business as ThriveAP, operates a website that provides resources for midlevel

healthcare providers, such as nurse practitioners and physician assistants. Erin

Tolbert, a nurse practitioner, founded MidlevelU in 2012. MidlevelU generates

revenue through resources it offers, including various educational programs. It also

publishes a free blog designed to attract potential customers to its revenue-

generating resources.

      MidlevelU makes the full text of its blog articles available in an RSS—or

“really simple syndication”—feed. It has used the RSS feed since the blog’s



                                          2
          USCA11 Case: 20-10856       Date Filed: 03/03/2021   Page: 3 of 31



inception to allow readers to easily read its articles. MidlevelU designed its

blogging platform so that its RSS feed would distribute the full text of the blog

instead of only headlines and summaries of recent articles. It also coded its website

to instruct search engines that they may copy and archive every page on the site.

MidlevelU included a copyright notice on its website and RSS feed, with a date

range from 2012 to the present year, but it did not include a copyright notice for

each article.

      Newstex, LLC, doing business as ACI Information Group, is a wholesale

aggregator of news publications. It primarily sells collections of licensed news

content to companies. In 2013, it created the Scholarly Blog Index, a curated index

of abstracts and full-text articles of academic blogs.

      To create the Index, Newstex compiled a repository of bibliographic

information for thousands of blogs. It copied into the repository full-text content

from sources its news-aggregation business had licensed. It also subscribed to RSS

feeds for thousands of blogs for which it did not have a license agreement to use

full-text content. Through the RSS feeds, Newstex received new articles posted to

the blogs. It ran the articles through software that generated summaries of the

articles. The entries in the Index for these blog articles included bibliographic

information about the author and the blog, the computer-generated summary of the

article, and a link to the original post. Newstex also added a tab labeled “original”



                                           3
         USCA11 Case: 20-10856         Date Filed: 03/03/2021   Page: 4 of 31



to each entry, available only to subscribers. It embedded an “iFrame” in that tab so

that clicking on the tab opened a window showing the original, fully browsable

web page, including the full-text content of each article—a “live snapshot”—

within the Index website.

      It offered Index subscriptions to academic libraries, a few of which

subscribed. From 2015 to 2017, Newstex subscribed to the MidlevelU blog’s RSS

feed and included its content in the Index. In 2018, Newstex discontinued the

Index because it was not profitable.

      In early 2017, Tolbert found that excerpts of her blog articles were appearing

on the Index website. To fully access the Index, Tolbert paid for a personal

subscription. She searched for “MidlevelU” within the Index, which turned up 823

entries. It upset her that MidlevelU’s content appeared in the Index and that the

computer-generated abstracts poorly represented its content. It also upset her that

the use of iFrames kept readers on the Index website instead of directing them to

MidlevelU’s website where they could purchase MidlevelU’s products.

      Meanwhile, Tolbert registered the 50 most recent MidlevelU articles for

copyright protection with the United States Copyright Office. MidlevelU often

republished its own articles and deleted the original versions in the process. But

Tolbert did not check to see if the articles she registered were republications.




                                           4
            USCA11 Case: 20-10856     Date Filed: 03/03/2021   Page: 5 of 31



         On March 7, 2017, MidlevelU emailed Newstex a cease-and-desist letter

demanding that it remove MidlevelU’s content from the Index immediately.

MidlevelU asserted that Newstex had posted “a lengthy portion,” not merely

“summaries,” “abstracts,” or “headlines,” of more than 800 MidlevelU articles.

And it complained that, for paying subscribers, Newstex posted a “snapshot” of

each article. Newstex removed the content from the Index that same day. It also

coded links to entries on the Index for MidlevelU articles so that they would now

redirect to MidlevelU’s website. On March 20, 2017, Newstex informed

MidlevelU that the content had been removed.

         A few months later, Tolbert again searched for MidlevelU’s content online.

Her search results revealed that although the content was no longer available on the

Index website, entries for the content still appeared in website repositories of

university libraries. These entries credited ACI as the source of the information.

And at least one library also credited ACI as the content’s publisher and directed

visitors to view MidlevelU’s full-text content in ACI’s website—“[s]ubscribers

only.”

         In June 2018, MidlevelU sued Newstex for copyright infringement. In

response, Newstex asserted copyright-registration invalidity, implied license, and

fair use as affirmative defenses. And it asserted two counterclaims seeking

declaratory judgments against MidlevelU. Newstex asked the district court to



                                           5
          USCA11 Case: 20-10856        Date Filed: 03/03/2021    Page: 6 of 31



declare that MidlevelU was not entitled to statutory damages for 18 articles

because they were registered more than three months after the original publication

date. And it requested that the district court declare invalid the registrations of 16

of those articles on the ground that MidlevelU knew that the asserted publication

dates for those articles were inaccurate when it applied for registration and so it

committed fraud on the Copyright Office. MidlevelU elected to seek statutory

damages, instead of actual damages, for all 50 registered articles at issue. 17

U.S.C. § 504.

      Newstex moved in limine to bar MidlevelU from introducing evidence or

presenting argument about MidlevelU’s 773 unregistered articles on the Index. But

during the final pretrial conference, Newstex conceded that evidence about the

articles were admissible to provide context for the parties’ history. The district

court said it would allow the evidence, but it would instruct the jury that “there is

no allegation in this case that anything other than the 50 articles that are at issue in

this case were improperly utilized by Newstex.” Later, the district court explained

that evidence about these unregistered articles “goes to willfulness and potentially

to statutory damages,” and so it was admissible. Fed R. Evid. 404(b).

      MidlevelU filed its own motion in limine. Because Newstex did not timely

disclose him as an expert witness, the district court barred Christopher Moyer,

Newstex’s Chief Technology Officer, from testifying that it is widely understood



                                           6
          USCA11 Case: 20-10856       Date Filed: 03/03/2021     Page: 7 of 31



that websites distributing content through RSS feeds welcome others to redistribute

that content. Moyer had made a statement to that effect in a sworn declaration in

support of Newstex’s motion for summary judgment based on its defense of

implied license.

      The district court held a four-day trial. MidlevelU asked the district court to

remove two articles from the proposed verdict form; it conceded that those articles

were ineligible for statutory damages because it did not timely register them.

Newstex moved for judgment as a matter of law on several grounds: insufficient

proof of copyright validity, that no statutory damages were available for articles

that were untimely registered, its implied-license defense, and its fair-use defense.

MidlevelU moved for judgment as a matter of law as to three of Newstex’s

affirmative defenses: fraud on the Copyright Office, fair use, and implied license.

The district court granted MidlevelU’s motion on implied license after considering

two theories of the defense but denied the other motions.

      In its jury charge, the district court explained that in determining the amount

to award for a particular work, the jury could consider several factors. The district

court reminded the jury that it heard testimony about approximately 800 articles,

including articles other than those alleged to be infringed. It instructed the jury that

it “may not award damages for any of those other works . . . [it] may only award

damages for the works that . . . are the core of this case.” “However,” the district



                                           7
         USCA11 Case: 20-10856       Date Filed: 03/03/2021     Page: 8 of 31



court continued, the jury “may consider those other works and Newstex’s conduct

with regard to the other works in deciding the amount of damages for any

infringement that [it] find[s].” Newstex had objected to this instruction during the

charge conference. The district court overruled the objection because it understood

that the unregistered articles could be considered “to establish willfulness” as “the

factors [for consideration of] the statutory damages [include] the circumstances of

the infringement[ and] the need to deter future infringement.”

      The jury found that MidlevelU proved it owned a valid registered copyright

in 43 out of 48 articles. And it found that Newstex willfully infringed those 43

articles. The jury found that Newstex did not prove its fair-use defense or fraud on

the Copyright Office for any articles. Interrogatory number four asked the jury if

16 articles were ineligible for statutory damages because MidlevelU untimely

registered them. The jury said yes to all 16. It awarded $7,500 in statutory damages

for each of the 27 eligible articles, for a total award of $202,500. Newstex renewed

its motion for judgment as a matter of law and moved for a new trial or for

remittitur, all of which the district court summarily denied.

                         II. STANDARDS OF REVIEW

      We review de novo a grant or denial of a judgment as a matter of law.

Thosteson v. United States, 331 F.3d 1294, 1298 (11th Cir. 2003). “In considering

the sufficiency of the evidence that supports the jury’s verdict, we review the



                                          8
         USCA11 Case: 20-10856        Date Filed: 03/03/2021    Page: 9 of 31



evidence in the light most favorable to, and with all reasonable inferences drawn in

favor of, the nonmoving party.” Montgomery v. Noga, 168 F.3d 1282, 1289 (11th

Cir. 1999) (internal quotation marks omitted). But the nonmovant “must put forth

more than a mere scintilla of evidence suggesting that reasonable and fair-minded

persons in the exercise of impartial judgment might reach different conclusions.”

Thosteson, 331 F.3d at 1298 (internal quotation marks omitted). “Credibility

determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Cleveland v.

Home Shopping Network, Inc., 369 F.3d 1189, 1193 (11th Cir. 2004) (internal

quotation marks omitted). We review de novo any questions of law raised by the

motion. Montgomery, 168 F.3d at 1289.

      “We review jury instructions de novo to determine whether they misstate the

law or mislead the jury to the prejudice of the objecting party.” Conroy v. Abraham

Chevrolet–Tampa, Inc., 375 F.3d 1228, 1233 (11th Cir. 2004) (internal quotation

marks omitted). If the instructions accurately reflect the law, the trial judge has

“wide discretion as to the style and wording employed in the instruction.” Johnson

v. Barnes & Noble Booksellers, Inc., 437 F.3d 1112, 1115 (11th Cir. 2006). “Jury

instructions are subject to harmless error review.” Fid. Interior Constr., Inc. v. Se.

Carpenters Reg’l Council, 675 F.3d 1250, 1259 (11th Cir. 2012) (internal

quotation marks omitted). We will reverse and order a new trial only when we are



                                           9
         USCA11 Case: 20-10856       Date Filed: 03/03/2021    Page: 10 of 31



“left with a substantial and ineradicable doubt as to whether the jury was properly

guided in its deliberations.” Broaddus v. Fla. Power Corp., 145 F.3d 1283, 1288

(11th Cir. 1998) (internal quotation marks omitted).

      We review for abuse of discretion the denial of a motion for a new trial.

Kerrivan v. R.J. Reynolds Tobacco Co., 953 F.3d 1196, 1204 (11th Cir. 2020). A

district court should grant a motion for new trial on evidentiary grounds only when

“the verdict is against the great, and not merely the greater, weight of the

evidence.” King v. Exxon Co., U.S.A., 618 F.2d 1111, 1116 (5th Cir. 1980). The

deferential abuse-of-discretion standard “is particularly appropriate where a new

trial is denied and the jury’s verdict is left undisturbed.” Rosenfield v. Wellington

Leisure Prods., Inc., 827 F.2d 1493, 1498 (11th Cir. 1987).

                                 III. DISCUSSION

      We divide our discussion in five parts. We first discuss whether the district

court should have permitted the jury to consider whether MidlevelU granted

Newstex an implied license. Second, we consider whether the district court

erroneously instructed the jury on statutory damages. We then consider whether

the district court permitted the jury to award statutory damages for ineligible

works. Next, we address whether the district court erred by failing to consult the

Register of Copyrights about possible fraud on her Office. Finally, we discuss




                                          10
           USCA11 Case: 20-10856     Date Filed: 03/03/2021    Page: 11 of 31



whether Newstex was entitled to judgment as a matter of law based on its defense

of fair use.

      A. The District Court Did Not Err by Granting Judgment as a Matter of
                Law Against Newstex on its Implied-License Defense.
       A nonexclusive license to use copyrighted material “may be granted orally,

or may even be implied from conduct.” Jacob Maxwell, Inc. v. Veeck, 110 F.3d

749, 752 (11th Cir. 1997) (internal quotation marks omitted); see 17 U.S.C.

§§ 101, 204(a). An implied license is an affirmative defense to a claim of copyright

infringement, so an alleged infringer bears the burden of proving that a copyright

owner granted the alleged infringer an implied license. Latimer v. Roaring Toyz,

Inc., 601 F.3d 1224, 1235 (11th Cir. 2010).

       In Latimer, we described one way to create an implied license. Id. We held

that “[a]n implied license is created when one party (1) creates a work at another

person’s request; (2) delivers the work to that person; and (3) intends that the

person copy and distribute the work.” Id. The district court read this precedent to

mean that Newstex could not succeed on its implied-license defense because it

could not satisfy the first element of the Latimer test. But the district court misread

Latimer.

       Newstex argues, and we agree, that Latimer did not create an exclusive test.

Latimer described the creation of an implied license in a work-for-hire relationship

without addressing whether or how an implied license might be created in other


                                          11
         USCA11 Case: 20-10856       Date Filed: 03/03/2021   Page: 12 of 31



contexts. We have never held that the Latimer test provides the only avenue for

proving that a copyright holder granted an implied license to an alleged infringer.

And leading copyright authorities condemn “transmut[ing] [the] three [Latimer]

factors into the only applicable test.” 3 Melville B. Nimmer & David Nimmer,

Nimmer on Copyright § 10.03[A][7] & n.69.6a (rev. ed. 2018); accord 2 William

F. Patry, Patry on Copyright § 5:131 (2007).

      Circumstances outside a work-for-hire situation may also give rise to an

implied license. Baisden v. I’m Ready Prods., Inc., 693 F.3d 491, 501–02 (5th Cir.

2012); see also Photographic Illustrators Corp. v. Orgill, Inc., 953 F.3d 56, 60–64

(1st Cir. 2020); Oddo v. Ries, 743 F.2d 630, 634 (9th Cir. 1984); Falcon Enters.,

Inc. v. Publishers Serv., Inc., 438 F. App’x 579, 581 (9th Cir. 2011). But see

Muhammad-Ali v. Final Call, Inc., 832 F.3d 755, 762–63 (7th Cir. 2016);

SmithKline Beecham Consumer Healthcare, L.P. v. Watson Pharms., Inc., 211

F.3d 21, 25 (2d Cir. 2000). Creating material at another’s request is not the essence

of a license; an owner’s grant of permission to use the material is.

      A license is “[a] permission . . . to commit some act that would otherwise be

unlawful.” License, Black’s Law Dictionary (11th ed. 2019); see Robert W.

Gomulkiewicz et al., Licensing Intellectual Property: Law and Application 4 (2d

ed. 2011) (“A ‘license’ is a grant of permission.”); see generally Christopher M.

Newman, A License Is Not a “Contract Not To Sue”: Disentangling Property and



                                         12
         USCA11 Case: 20-10856       Date Filed: 03/03/2021   Page: 13 of 31



Contract in the Law of Copyright Licenses, 98 Iowa L. Rev. 1101 (2013) (arguing

that copyright licenses, like land licenses under common law, sound in property,

and attributing the confusion that they sound only in contract to the pre-1976

Copyright Act doctrine of indivisibility). When an owner’s conduct “clearly”

manifests “a consent to . . . use” of copyrighted material, the owner impliedly

grants a nonexclusive license. De Forest Radio Tel. Co. v. United States, 273 U.S.

236, 241 (1927); see also License, 2 Bouvier’s Law Dictionary (14th ed. 1874)

(“An implied license is one which is presumed to have been given from the acts of

the party authorized to give it.”). A nonexclusive license is a “mere waiver of the

right to sue” for infringement. De Forest, 273 U.S. at 242 (internal quotation marks

omitted); see also Jacob Maxwell, 110 F.3d at 753.

      Courts have recognized permission to use copyrighted material in web-based

contexts vastly different from the facts in Latimer. Field v. Google Inc., 412 F.

Supp. 2d 1106, 1116 (D. Nev. 2006); accord Parker v. Yahoo!, Inc., No. 07-2757,

2008 WL 4410095, at *3–4 (E.D. Pa. Sept. 25, 2008). In Field, a website owner

sued Google for posting archived copies of the site’s pages, which included

copyrighted content. Field, 412 F. Supp. 2d at 1109–10. Google presented

evidence that it is well known within the Internet industry that websites can be

coded to tell search-engine web crawlers—automated programs that “crawl” the

web to locate, copy, and archive webpages for a search-engine index—not to copy



                                         13
         USCA11 Case: 20-10856      Date Filed: 03/03/2021    Page: 14 of 31



their webpages or display archived copies of the webpages on the search-engine

index. Id. at 1110, 1112–13. Absent this affirmative instruction, a search engine

like Google infers permission to copy and archive the webpages. Id. at 1116. Yet

the plaintiff had coded his website to allow web crawlers to copy and archive all its

pages, and even admitted that he knew about Google’s practices. Id. at 1113–14.

Because Google could reasonably interpret the plaintiff’s conduct as the grant of a

license for this use, Google succeeded on its implied-license defense. Id. at 1116.

      Field recognized an industry practice where search engines using web

crawlers construe permission to use material in a limited way and for a particular

purpose. Christopher M. Newman, “What Exactly Are You Implying?”: The

Elusive Nature of the Implied Copyright License, 32 Cardozo Arts & Ent. L.J. 501,

529–31 (2014). In this manner, a website is like a brick-and-mortar business that

“licenses the general public to enter the premises for business purposes,” an entry

that would otherwise constitute a trespass. Jon W. Bruce & James W. Ely, Jr., The

Law of Easements and Licenses in Land § 11:2, at 807 (2020); see Restatement

(Second) of Torts § 330(e) (Am. Law Inst. 1965). But as in the brick-and-mortar

context, a person may not infer permission beyond the customary scope of the

license, such as if the person sought to enter a business through a back window

instead of the front door or for a nonbusiness purpose like throwing a party.




                                         14
         USCA11 Case: 20-10856      Date Filed: 03/03/2021    Page: 15 of 31



      Newstex argues that it could succeed on its implied-license defense as

Google did in Field. But regardless of whether Field was correct, the district court

did not err in rejecting this theory. Cf. Monika Isia Jasiewicz, Comment, Copyright

Protection in an Opt-Out World: Implied License Doctrine and News Aggregators,

122 Yale L.J. 837, 846 (2012) (explaining that because “an opt-out scheme for

gaining copyright holders’ permission online represents a significant departure

from the traditional framework of American copyright law, . . . . some courts have

been hesitant to extend Field’s reach beyond the narrow search engine context”).

Newstex failed to present substantial evidence that MidlevelU impliedly granted

permission to use its copyrighted content in the way Newstex did. Newstex

presented testimony about search-engine web crawlers and the coding standards

that tell crawlers what they may copy. And it introduced evidence that the code for

the MidlevelU website allowed any web crawler to copy any of its pages. But

Newstex never presented evidence that it used a web crawler to collect content like

Google does. On the contrary, Newstex presented testimony that it collected

content by “grab[bing] [it] through RSS feeds.” Implied permission to enter

through a front door (web crawler) does not also imply permission to enter through

a back window (RSS feed).

      Newstex’s evidence about RSS feeds fares no better. Newstex stresses that

MidlevelU took affirmative steps to disseminate the full text of its content—



                                         15
         USCA11 Case: 20-10856       Date Filed: 03/03/2021   Page: 16 of 31



instead of only summaries or headlines as many blogs did—through its RSS feed

without any restrictions. But Newstex failed to present evidence of an industry

practice that would allow a jury to infer that disseminating content—regardless of

how much—through an RSS feed without restrictions implies permission to copy

and publish that content on another website. Cf. Geophysical Serv., Inc. v. TGS-

NOPEC Geophysical Co., 784 F. App’x 253, 255–58 (5th Cir. 2019). Newstex

introduced no evidence that any other websites republished content received from

an RSS feed, much less that the practice was customarily accepted. Nor did

Newstex present evidence that MidlevelU knew about the practice and permitted it.

Cf. De Forest, 273 U.S. at 241; Baisden, 693 F.3d at 501–02; Jacob Maxwell, 110

F.3d at 753.

      The district court did not err by deciding as a matter of law that Newstex

could not succeed on its implied-license defense. The only evidence before the jury

related to personal use of RSS-distributed content. Newstex presented testimony

explaining that RSS is used as an alternative to a web browser to read content: an

RSS feed stores the articles that it receives from a website, and a human then reads

the articles though an RSS reader. This testimony aligns with Tolbert’s testimony

that MidlevelU set up its RSS feed to make its content “easier for [its readers] to

access.” Implied permission to enter the front door to shop (read the content

through an RSS reader for personal purposes) does not imply permission to enter



                                          16
         USCA11 Case: 20-10856        Date Filed: 03/03/2021   Page: 17 of 31



and throw a party (sell computer-generated summaries paired with iFrames

showing the full-text content). Newstex failed to present evidence that would have

allowed the jury to infer that MidlevelU granted an implied license to copy and

publish the content of its blog.

      B. The District Court Did Not Err by Instructing the Jury That It Could
       Consider Unregistered Articles in its Calculation of Statutory Damages.

      Newstex argues that the jury that should not have been allowed to consider

evidence about MidlevelU articles that appeared on the Index but that MidlevelU

did not register with the Copyright Office when the jury determined statutory

damages. MidlevelU elected to pursue statutory damages. 17 U.S.C. § 504.

Newstex insists that permitting consideration of the unregistered works

circumvented the few limits on statutory damages. See id. § 412(2). We disagree.

      The district court gave the jury our pattern instruction, which lists several

factors for a jury to consider in determining the appropriate amount of statutory

damages to award: “the profits [the defendant] earned because of the infringement;

the revenues that [the plaintiff] lost because of the infringement; the difficulty of

proving [the plaintiff’s] actual damages; the circumstances of the infringement;

whether [the defendant] intentionally infringed [the plaintiff’s] copyright; and

deterrence of future infringement.” Eleventh Circuit Pattern Jury Instructions

(Civil Cases) § 9.32 (2013); see id. cmt. 4 (citing Cable/Home Commc’n Corp. v.

Network Prods., Inc., 902 F.2d 829, 850 (11th Cir. 1990), and F.W. Woolworth Co.


                                          17
         USCA11 Case: 20-10856        Date Filed: 03/03/2021    Page: 18 of 31



v. Contemp. Arts, Inc., 344 U.S. 228, 233 (1952)). The district court explained to

the jury that it admitted evidence about the unregistered works “for the limited

purpose of helping [the jury] evaluate” these factors and determine an amount of

statutory damages to award.

      Newstex’s conduct with respect to the unregistered works was, at least,

relevant to the willfulness of the infringement and the need to deter future

violations. Cable/Home Commc’n, 902 F.2d at 851–52. We need not decide

whether the unregistered works were relevant to any other factor because Newstex

argues only that the jury could not consider the unregistered works at all. And

Newstex cites no authority to support that argument.

      To the extent that the instructions were overbroad, any error was harmless.

Fid. Interior Constr., 675 F.3d at 1259. The district court instructed the jury that it

could not award damages for the unregistered works. And we presume that a jury

follows its instructions. United States v. Almanzar, 634 F.3d 1214, 1223 (11th Cir.

2011). The completed verdict form also confirms that the jury understood it could

award damages for only the registered works. The jury awarded damages for 27

infringed articles. It awarded $7,500 per article—well within the available range of

$750 to $150,000 per willfully infringed work. See 17 U.S.C. § 504(c)(1)–(2). And

it correctly multiplied those numbers to arrive at its total award. Nothing suggests

the jury was misled, especially when one considers that it could have awarded



                                          18
         USCA11 Case: 20-10856       Date Filed: 03/03/2021       Page: 19 of 31



$750 to $30,000 per work if it found that the infringement was not willful. See id.

§ 504(c)(1). Newstex makes no argument that multiplying the bottom of the range

by a factor of 10 is unreasonable for the added factor of willfulness.

      Newstex also complains about the admission of evidence about these

unregistered works. But it fails to explain a specific objection to any evidentiary

ruling, so it has abandoned that issue. Sapuppo v. Allstate Floridian Ins. Co., 739

F.3d 678, 680–81 (11th Cir. 2014).

    C. The District Court Did Not Abuse its Discretion by Denying Newstex’s
        Motion for a New Trial on the Basis of the Jury’s Statutory-Damages
                                      Award.

      Newstex asks for a new trial because, in its view, the jury erroneously

awarded statutory damages for works that were ineligible for such damages.

Statutory damages are not available for “any infringement of copyright

commenced after first publication of the work and before the effective date of its

registration, unless such registration is made within three months after the first

publication of the work.” 17 U.S.C. § 412(2). Newstex challenges whether

MidlevelU proved that it registered the 27 articles for which the jury awarded

statutory damages within that three-month window.

      We disagree with Newstex. None of its arguments merits a new trial. And

the district court did not abuse its discretion in denying one.




                                          19
         USCA11 Case: 20-10856        Date Filed: 03/03/2021     Page: 20 of 31



      A “certificate of a registration made before or within five years after first

publication of the work” constitutes “prima facie evidence of the validity of the

copyright and of the facts stated in the certificate.” Id. § 410(c) (emphasis added).

The date of publication is a “fact[] stated in the certificate.” Id.; see Gaste v.

Kaiserman, 863 F.2d 1061, 1064 (2d Cir. 1988). And the dates listed in the

certificates are presumed to be true. United Fabrics Int’l, Inc. v. C&J Wear, Inc.,

630 F.3d 1255, 1258 (9th Cir. 2011). Newstex bore the burden of rebutting that

presumption. Id. And the jury could have reasonably found that Newstex failed to

do so. Gaste, 863 F.2d at 1064.

      According to Newstex, the original publication dates listed in the certificates

were not necessarily accurate because Tolbert testified both that she relied on the

most recent publication date when she registered the works and that MidlevelU

occasionally republished blog posts. But MidlevelU needed only to provide proof

of its certificates of registration, which it did. Newstex had to persuade the jury

that it should not presume the dates listed in those certificates were accurate.

United Fabrics, 630 F.3d at 1258. Yet—with two exceptions—for every article

that the jury awarded statutory damages, Newstex introduced evidence that

confirmed that the original publication date listed on the certificates was correct or

that the date was within the three-month window. Newstex succeeded in proving

that the listed dates for 16 articles—those listed in jury interrogatory number



                                           20
         USCA11 Case: 20-10856       Date Filed: 03/03/2021    Page: 21 of 31



four—were incorrect and that those articles were untimely registered, so

infringement of those articles could not support statutory damages.

      Newstex argues that it provided evidence that two other articles also were

published earlier than the purported publication dates and over three months before

registration. But Newstex waived this argument. United States v. Phillips, 834 F.3d

1176, 1183 (11th Cir. 2016). Newstex agreed to a verdict form that did not give the

jury the option to find that those two articles were published before the three-

month window. The only articles that the jury could find were ineligible for

statutory damages because MidlevelU failed to timely register them were the 16

articles listed in interrogatory number four. What’s more, when Newstex presented

testimony and argued to both the district court and the jury about this same issue, it

did not include these two articles. Newstex argued that these two articles also

could not support statutory damages for the first time in its motion for a new trial.

      Finally, Newstex argues that the jury could not properly assess infringement

because MidlevelU failed to present evidence of the certified deposit materials—

the materials it deposited with the Register of Copyrights along with its

applications for registration—or a history of its revisions to its articles. Newstex

never explains how the jury’s supposed inability to assess infringement establishes

that the articles were registered too late to support statutory damages. But, in any

event, the jury could assess infringement because MidlevelU presented evidence



                                          21
         USCA11 Case: 20-10856        Date Filed: 03/03/2021    Page: 22 of 31



about what materials it registered. Tolbert testified that exhibits of the text and

screenshots of the articles—all admitted into evidence—matched the content of the

materials MidlevelU submitted to the Copyright Office. And Newstex itself

presented files showing the full text of the articles as it received them. It never

argued or attempted to prove that there was any discrepancy between the full text

of any of the articles as shown in MidlevelU’s text and screenshot exhibits or

Newstex’s own files. The jury’s verdict is not against the great weight of the

evidence, so Newstex is not entitled to a new trial. King, 618 F.2d at 1116.

   D. The District Court Did Not Err by Failing to Consult with the Register of
           Copyrights about the Alleged Fraud on the Copyright Office.

      Newstex faults the district court for failing to consult with the Register of

Copyrights about the fraud it alleged MidlevelU perpetrated on the Copyright

Office, a consultation Newstex contends was required by statute. 17 U.S.C.

§ 411(b)(2) (providing that the court shall consult with the Register regarding the

materiality of inaccurate information on a copyright-registration application “[i]n

any case” in which inaccurate information described in section 411(b)(1) is

alleged); see Roberts v. Gordy, 877 F.3d 1024, 1029 (11th Cir. 2017) (explaining

that section 411(b)(1) codifies the defense of fraud on the Copyright Office). And

so, Newstex says, a new trial is warranted.

      To the extent that the district court committed any error on this issue,

Newstex invited it. United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir.


                                           22
         USCA11 Case: 20-10856       Date Filed: 03/03/2021    Page: 23 of 31



2009). During trial, the district court asked Newstex about the statutory procedure

for consulting the Register. Newstex asked the district court if it could bring an

outline of the procedure the following morning. The district court agreed. But

Newstex never followed up. So it induced the district court to proceed to a verdict

and a judgment without consulting the Register. Cf. Dear v. Q Club Hotel, LLC,

933 F.3d 1286, 1299 & n.6 (11th Cir. 2019). It may not challenge the purported

error now.

      Even if Newstex had not invited any error, it forfeited the issue. Access Now,

Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Newstex never

mentioned the requirement before trial. When the parties and the district court

discussed fraud on the Copyright Office, Newstex told the district court that the

factual questions underlying its argument should go to the jury and then the district

court could decide whether the findings were sufficient to invalidate the

registrations—without any mention that the district court must first consult with

the Register at any point. Cf. Dear, 933 F.3d at 1299. Later, when MidlevelU

moved for judgment as a matter of law, Newstex again said nothing about the

requirement. And Newstex did not include this issue in its motion for post-trial

relief. Newstex never argued to the district court that it must consult with the

Register before either it or the jury considered any issue relating to fraud on the




                                          23
         USCA11 Case: 20-10856        Date Filed: 03/03/2021    Page: 24 of 31



Copyright Office. So we will not consider any argument that the district court erred

on that basis. Id.

    E. Newstex Is Not Entitled to Judgment as a Matter of Law on its Fair-Use
                                      Defense.
       Newstex argues that it established that its use of MidlevelU’s copyrighted

articles in the Index was fair use as a matter of law. But as the district court stated

when ruling on Newstex’s Rule 50(a) motion, fair use is a “quintessential issue of

fact” best left to the jury. Newstex fails to persuade us that no reasonable juror

could have found for MidlevelU on fair use.

       “From the infancy of copyright protection, some opportunity for fair use of

copyrighted materials has been thought necessary to fulfill copyright’s very

purpose, ‘to promote the Progress of Science and useful Arts.’” Campbell v. Acuff-

Rose Music, Inc., 510 U.S. 569, 575 (1994) (alterations adopted) (quoting U.S.

Const. art. I, § 8, cl. 8)). Congress eventually codified the fair-use doctrine. 17

U.S.C. § 107; see Authors Guild, Inc. v. HathiTrust, 755 F.3d 87, 96 (2d Cir.

2014). And that codified rule governs our review.

       To determine whether a particular use is fair, a factfinder considers four

nonexclusive factors:

       (1) the purpose and character of the use, including whether such use is
       of a commercial nature or is for nonprofit educational purposes;
       (2) the nature of the copyrighted work;




                                           24
         USCA11 Case: 20-10856       Date Filed: 03/03/2021    Page: 25 of 31



      (3) the amount and substantiality of the portion used in relation to the
      copyrighted work as a whole; and
      (4) the effect of the use upon the potential market for or value of the
      copyrighted work.

17 U.S.C. § 107. The inquiry is a “flexible” one that requires weighing the four

factors in the light of the facts of the case. Cambridge Univ. Press v. Patton, 769

F.3d 1232, 1259 (11th Cir. 2014). We consider each factor in turn.

                      1. The Purpose and Character of the Use

      The first factor focuses on “(1) the extent to which the use is a

‘transformative’ rather than merely superseding use of the original work and

(2) whether the use is for a nonprofit educational purpose, as opposed to a

commercial purpose.” Id. at 1261. Determining whether a use is transformative

requires asking “whether the new work merely supersedes the objects of the

original creation, or instead adds something new, with a further purpose or

different character, altering the first with new expression, meaning, or message.”

Campbell, 510 U.S. at 579 (alterations adopted) (internal quotation marks and

citations omitted). Although “transformative use is not absolutely necessary for a

finding of fair use,” transformative works “lie at the heart of the fair use doctrine’s

guarantee of breathing space within the confines of copyright.” Id. So “the more

transformative the new work, the less will be the significance of other factors, like

commercialism, that may weigh against a finding of fair use.” Id.




                                          25
         USCA11 Case: 20-10856       Date Filed: 03/03/2021    Page: 26 of 31



      Newstex insists that the Index constituted a transformative use because it

was a search engine. Whether or not the Index was a search engine, that label “is

not a talismanic term that serves as an on-off switch as to fair use.” VHT, Inc. v.

Zillow Grp., Inc., 918 F.3d 723, 742 (9th Cir. 2019). Instead of “resorting to

labels,” we consider “the reality of what is happening.” Id. at 740. The Index had

some features of a search engine, in that it “enable[d] information retrieval by

helping users find information through the use of keyword queries.” Id. at 742. But

making copyrighted material searchable does not alone change the original purpose

of the material. Id.

      The jury could have reasonably found that the Index was not a

transformative use based on the Index’s inclusion of iFrames showing the full-text

content of MidlevelU’s articles. A reasonable juror could have found that the

iFrames obviated any need for an Index subscriber to visit MidlevelU’s website

directly, so the Index superseded the use of the originals. See id.; cf. Authors Guild

v. Google, Inc., 804 F.3d 202, 206, 214–25 (2d Cir. 2015) (explaining that the

Google Books database, which “tests the boundaries of fair use,” provided only

“snippets” of copyrighted works).

      The commercial purpose of the Index also provided evidence for the jury to

find that this factor did not weigh in Newstex’s favor. Harper & Row, Publishers,

Inc. v. Nation Enters., 471 U.S. 539, 562 (1985). Newstex does not deny this



                                          26
         USCA11 Case: 20-10856      Date Filed: 03/03/2021   Page: 27 of 31



commercial purpose, but instead asserts that the articles had no commercial value

for MidlevelU because it made them available at no cost. But this argument

confuses the inquiry, which asks whether the alleged infringer’s use of the material

was commercial. See Cambridge Univ. Press, 769 F.3d at 1263. And the articles

served, in part, to attract potential customers to MidlevelU’s revenue sources. That

MidlevelU did not charge readers for access to the articles does not mean that

MidlevelU would not have charged Newstex to republish them. With evidence

before it that Newstex sold the Index including MidlevelU’s content and that

Newstex paid other content providers for full-text licenses, the jury could have

reasonably found that Newstex “st[ood] to profit from exploitation of the

copyrighted material without paying the customary price.” Harper & Row, 471

U.S. at 562. Because a jury could have reasonably found that the Index did not

constitute a transformative use and that its purpose was commercial, this factor

weighs in MidlevelU’s favor.

                     2. The Nature of the Copyrighted Work

      This factor “calls for recognition that some works are closer to the core of

intended copyright protection than others, with the consequence that fair use is

more difficult to establish when the former works are copied.” Cambridge Univ.

Press, 769 F.3d at 1268 (internal quotation marks omitted). Creative works that

contain “the most originality and inventiveness” are afforded “maximal



                                         27
         USCA11 Case: 20-10856       Date Filed: 03/03/2021    Page: 28 of 31



protection,” while “it is more likely that the use of a factual or informational work

will be fair use.” Id.

       Newstex argues that this factor should weigh in its favor because

MidlevelU’s articles were factual. To be sure, the articles are not like a fictional

film that squarely falls on the creative side of the spectrum. Cf. Stewart v. Abend,

495 U.S. 207, 237–38 (1990). But none of the articles is a “bare factual

compilation[]”on the opposite side of the spectrum either. Campbell, 510 U.S. at

586. The articles present advice for midlevel healthcare providers on healthcare-

and career-related issues. Some are more informational; some are more creative

and speak from the author’s personal experience. At most, this factor is neutral.

But the jury could have found that the articles were sufficiently creative to weigh

against a finding of fair use. See Cambridge Univ. Press, 769 F.3d at 1270

(“Where [the defendant’s use of the plaintiffs’ academic works] contained

evaluative, analytical, or subjectively descriptive material that surpasses the bare

facts necessary to communicate information, or derives from the author’s

experiences or opinions, . . . the second factor [is] neutral, or even weigh[s] against

fair use [where the works were] dominated by such material.”).

      3. The Amount and Substantiality of the Portion Used in Relation to the
                         Copyrighted Work as a Whole

       To evaluate the third factor, we ask “whether [the] defendant[ has] helped

[itself] overmuch of the copyrighted work in [the] light of the purpose and


                                          28
         USCA11 Case: 20-10856       Date Filed: 03/03/2021    Page: 29 of 31



character of the use.” Id. at 1271 (internal quotation marks omitted). In conclusory

fashion, Newstex says this factor weighs in favor of fair use because it “provided

users with access to summaries of MidlevelU’s work, full attribution to MidlevelU,

and a direct link to MidlevelU’s website.” Newstex omits that it also provided its

subscribers access to the full-text content through the iFrames. “Copying an entire

work militates against a finding of fair use.” VHT, 918 F.3d at 744 (alteration

adopted) (internal quotation marks omitted). And in MidlevelU’s eyes, Newstex’s

summaries were “short-form copies” that included “a substantial portion of each

article.” Even disregarding the iFrames, reasonable minds can differ as to whether

Newstex used more of MidlevelU’s content than necessary for the purpose and

character of the Index.

       4. The Effect of the Use on the Potential Market For or Value of the
                                 Copyrighted Work
      Finally, we consider “(1) the extent of the market harm caused by the

particular actions of the alleged infringer, and (2) whether unrestricted and

widespread conduct of the sort engaged in by the defendant would result in a

substantially adverse impact on the potential market.” Cambridge Univ. Press, 769

F.3d at 1275 (alteration adopted) (internal quotation marks omitted). Market harm

is “a matter of degree,” and so the importance of this factor varies with the relative

strength of the other factors. Id. (internal quotation marks omitted). We mostly

concern ourselves with the adverse impact of market substitution. Id. “The central


                                          29
         USCA11 Case: 20-10856        Date Filed: 03/03/2021    Page: 30 of 31



question . . . is not whether [the defendant’s] use of [the plaintiff’s] works caused

[the plaintiff] to lose some potential revenue,” but instead “whether [the

defendant’s] use—taking into account the damage that might occur if ‘everybody

did it’—would cause substantial economic harm.” Id. at 1276. In other words, is

the marketability of the copied work materially impaired by the copying?

      Because there is evidence on both sides for this factor, we cannot conclude

that no reasonable juror could have found that it favored MidlevelU. Newstex

asserts that MidlevelU “implicitly admitted” that the Index did not impact

MidlevelU’s market for blog articles because MidlevelU did not seek any

injunctive relief and continued to make its articles available for free. But

MidlevelU sent Newstex a cease-and-desist letter, so it did seek to halt Newstex’s

use of its content. And that MidlevelU still wanted its readers to access its content

for free is not conclusive evidence that Newstex’s use did not affect the market for

MidlevelU’s content.

      Although MidlevelU offered no evidence that it lost readership because of

the Index, cf. id., Tolbert testified that she felt that the Index was a “threat” because

readers might find MidlevelU’s content on the Index instead of MidlevelU’s

website or think MidlevelU’s content is low quality because of the poorly

constructed abstracts on the Index. Weighing this evidence is a task left to the jury.

Cleveland, 369 F.3d at 1193. Moreover, the jury could have reasonably found that



                                           30
         USCA11 Case: 20-10856       Date Filed: 03/03/2021   Page: 31 of 31



because of the Index’s iFrames, the Index could serve as a market substitute for the

articles and so substantially impact the market for them.

      In sum, reasonable minds could differ as to all four factors and the weight to

afford each factor, so we cannot overturn the verdict. The jury had before it all the

evidence that Newstex points to now and heard its arguments. Because the jury

could have reasonably found that Newstex did not establish its fair-use defense,

Newstex is not entitled to judgment as a matter of law for any article.

                                IV. CONCLUSION

      We AFFIRM the judgment against Newstex.




                                          31